        Case 7:17-cv-08120-PMH
  Case 7-17-cv-08120            Document
                       Document 69  Filed 70  Filed on
                                          in NYSD   02/09/21  Page 1Page
                                                       02/08/2021    of 2 1 of 2


                                                    Application granted. The parties shall submit a joint
                                                    letter, by May 7, 2021, advising the Court of any
                                                    dates that counsel and/or the parties are not
                                                                                      David M. Hazan, Esq.
                                                    available for trial between July  1, 2021 and
                                                                                   30 Vesey Street, 4th Floor
                                                    September 30, 2021. The conference           scheduled
                                                                                 New York, New York    10007  for
                                                                                     Phone: (212) 577-2690
                                                    February 24, 2021 is adjourned sine        die.
                                                                                       Fax: (212)      The Clerk
                                                                                                  577-2691
                                                    is directed to terminate ECF dhazan@jacobshazan.com
                                                                                   No. 69.
                                                           February 8, 2021
                                                    SO ORDERED.
VIA ECF
Honorable Philip M. Halpern
                                                    _____________________________
United State District Judge, SDNY
                                                    Philip M. Halpern, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street                                    Dated: New York, NY
New York, New York 10007                                   February 9, 2021

               Re: Florence Walker v. Dr. Crossley O’Dell, 17 Civ. 8120 (PMH)

Your Honor:

        I represent the plaintiff Florence Walker in the above-referenced matter. In that regard, I
write to respectfully request that the Court adjourn the pre-trial conference and the trial of this
matter presently scheduled for February 24, 2021 and March 10, 2021 respectively until at least
the third quarter of the Court’s 2021 calendar due to the COVID-19 pandemic. Such an
adjournment should give the parties and counsel an opportunity to receive a COVID vaccine which
will allow everyone to travel to and from court and attend the trial without nearly as much concern
that they are placing their lives and the lives of their family members at risk. Counsel for
Defendant shares the undersigned’s concerns about COVID and consents to this application.
         There are several reasons why the adjournment is requested. First, it does not appear as if
the parties will be able to comply with the February 2, 2021 SDNY Order restricting visitors to the
courthouse. Counsel for defendant advises that the defendant in this matter is a medical provider
inside of a New York State prison and is likely exposed to individuals who are COVID positive
on a daily basis. In accordance with the Court’s Order, the defendant in this matter would be
required to quarantine for 14 days before appearing for the trial in this case and it would not be
fair to require the defendant not to work for 14 days prior to the possible commencement of the
trial in this matter.
        Second, counsel for plaintiff and plaintiff must take public transportation to and from the
courthouse each day in order to attend the pre-trial conference and the trial. Taking a bus or the
subway will require us to be present in an enclosed space for extended periods of time in close
proximity to many other individuals. Unless it is an emergency or completely necessary, experts
state that it is unadvisable and risky for a person to take public transportation at this time. Neither
counsel nor plaintiff owns a vehicle and taking a taxicab or Uber is even more dangerous than
taking public transportation according to many experts. Counsel for plaintiff and plaintiff submit
that they should not be required to ride public transportation and place their health and safety at
risk for the purpose of attending a civil trial that can easily be postponed for a few months until


                                           www.jacobshazan.com
        Case 7:17-cv-08120-PMH
  Case 7-17-cv-08120            Document
                       Document 69  Filed 70  Filed on
                                          in NYSD   02/09/21  Page 2Page
                                                       02/08/2021    of 2 2 of 2




they have had an opportunity to obtain a vaccine. Additionally, in all likelihood anyone who
travels using public transportation will likely come in “close contact” (defined by the court as less
than 6 feet apart) with multiple individuals who are COVID positive and therefore would be
prohibited from entering the courthouse pursuant to the Court’s February 2, 2021 order.
Furthermore, all individuals traveling to and from court on public transportation will be 60% more
likely to contract the virus at the time of trial because the mutated COVID strains that are now
appearing in the United States are predicted to become the dominant strains by March.
       Third, the parties and some of the witnesses in this case are in higher risk categories
associated with mortality if they contracted COVID-19. Adjournment of this civil trial until such
individuals can be vaccinated is therefore substantially in those individuals’ best interests, and
outweighs the risks imposed by requiring them to travel to and from court each day and sit in an
indoor courtroom with jurors, attorneys, and court personnel for an extended period of time.
Requiring these individuals to attend a civil trial before they are vaccinated will cause them to
suffer from extreme anxiety and emotional distress throughout the trial and will create an
unnecessary risk to their lives.
        Finally, individuals within our society have approached the COVID virus very differently.
Some people are not at all fearful of the virus and proceed with their normal lives, while others
have altered their lives completely to increase the probability that they do not contract the virus.
It is respectfully submitted that, regardless of how any individual approaches this virus, it is
important to respect the steps taken by other individuals to remain safe and virus free. We still do
not know very much about this virus or the long-term effects that it has on people who contract it.
Additionally, the recent emerging information concerning multiple variants of the virus supports
a more cautioned approach in the face of this unknown. We respectfully request that the Court
honor the views and the concerns presented by the parties involved in this case.
        I want to assure the Court that the parties in this case and their counsel are in no way
attempting to delay a resolution of this matter and under normal circumstances we would be happy
to proceed with the trial at this juncture. However, we do not feel safe traveling to and from court
and attending a trial at the courthouse, especially in light of the mutated COVID strains which are
reportedly 60% more transmissible and significantly more lethal. Given that there are several
vaccines that are already being distributed to prevent individuals from contracting the deadly virus,
we hope that the Court will agree that plaintiff’s request for the adjournment so that everyone has
an opportunity to get vaccinated is reasonable. We see no reason to place anyone’s life at risk for
the purpose of conducting a civil trial a few months earlier than we will otherwise be able to
conduct the trial if we wait until everyone can be vaccinated.
         For the reasons set forth herein, it is respectfully requested that the Court adjourn the pre-
trial conference and the trial of this matter presently scheduled for February 24, 2021 and March
10, 2021 respectively until after at least the third quarter of the Court’s 2021 calendar. This is the
first request for such an adjournment, and I. thank the Court for its consideration of this matter.
                                                                 Respectfully submitted,

                                                                      /s/
                                                                 DAVID M. HAZAN, ESQ.



                                           www.jacobshazan.com
